Citation Nr: 0314391	
Decision Date: 07/01/03    Archive Date: 07/10/03	

DOCKET NO.  02-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right posterior chest, with 
retained metallic fragments, currently rated 10 percent 
disabling.   

2.  Entitlement to a higher (compensable) initial rating for 
residuals of a shell fragment wound of the right upper arm 
with retained metallic fragments.   

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a healed fracture of the distal end of the right 
fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
May 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which granted the veteran service 
connection for residuals of a shell fragment wound of the 
right arm, and rated this disorder as noncompensably 
disabling.  This determination also denied the veteran 
increased evaluations for his service-connected shell 
fragment wound residuals of the right posterior chest and his 
service-connected residuals of a right fibula fracture.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.  

2.  The veteran's residuals of a shell fragment wound of the 
right posterior chest are manifested by complaints of pain 
and objective tenderness on palpation; more than moderate 
muscle injury is not demonstrated.  

3.  The veteran's shell fragment wound of the right upper arm 
results in no significant residuals and is essentially 
asymptomatic; more than slight muscle injury is not 
demonstrated.  

4.  The veteran's service-connected residuals of a fracture 
of the right fibula include subjective complaints of pain 
with X-ray evidence of mild residual deformity without any 
current residual functional impairment.  


CONCLUSIONS OF LAW

1. The schedular criteria for an increased evaluation for 
residuals of a shell fragment wound of the right posterior 
chest with retained metallic fragments have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.27, 4.40, 4.56 and Part 4, 
Diagnostic Code 7804-5320 (2002).

2.	A higher (compensable) evaluation for residuals of a 
shell fragment wound of the right upper arm with retained 
metallic fragments has not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.56 and Part 4, Diagnostic Code 5303 (2002)

3.  The schedular criteria for an increased evaluation for an 
increased (compensable) evaluation for residuals of a healed 
fracture of the distal end of the right fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 and Part 4 Diagnostic 
Code 5262 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. §§ 3.102, 3.159(c)(-)(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran and his representative copies of the 
appeal rating decision dated in February 2002, a May 2002 
statement of the case and a supplemental statement of the 
case dated in September 2002.  These documents, collectively, 
provide notice of the law and governing regulations, the 
evidence needed to support the claims for increased 
evaluation for the veteran's service-connected disabilities, 
and the reasons for the determination made regarding the 
veteran's claims.  Furthermore, in a letter dated in December 
2001, the RO informed the veteran of the information and 
evidence needed to substantiate his claims as well as the 
evidence required from him and the evidence VA would attempt 
to retrieve on his behalf.  Further, the record discloses 
that the VA has also met its duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Most notably, copies of the veteran's service medical records 
have been associated with his claims file and the veteran was 
provided a current VA examination in connection with his 
claim as well as a personal hearing in August 2002.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's service medical records show that the veteran 
was found to be medically qualified for restricted duty in 
September 1968 as a result of a fracture of the right distal 
fibula, which was reported to have been treated and healed.  
On a report of medical history contemporaneous with the 
veteran's medical examination for service separation in 
February 1970, it was noted that the veteran has sustained an 
injury to his back as a result of shrapnel.  

On the veteran's initial VA examination in June 1970, the 
veteran reported that he had sustained shrapnel wound to his 
right back chest in May of 1969 while in Vietnam and that 
this shrapnel did not penetrate the chest wall.  He said that 
now and then he gets pains in his back.  The veteran also 
reported that he had injured his right foot in service as a 
result of a steel beam falling on it.  On physical 
examination, it was noted that the veteran had a normal 
carriage and gait, as well as good posture.  The veteran was 
identified as being right-handed.  On examination of the 
musculoskeletal system, the veteran's right foot had no 
limitation of motion or pain.  A 2" x 1/2" scar was noted on 
the back of the right chest.  An X-ray of the right ankle was 
interpreted to reveal minimal deformity of the distal end of 
the fibula as a result of a healed fracture.  The ankle 
mortise was well maintained.  An X-ray of the chest was 
interpreted to reveal several small metallic foreign bodies 
in the soft tissue of the back adjacent to the ninth thoracic 
vertebra.  

Service connection for residuals of a fragment wound of the 
right posterior chest with retained metallic fragment and 
service connection for a fracture of the distal end of the 
right fibula were established by an RO rating action dated in 
July 1970.  The veteran's posterior right chest fragment 
wound was rated as 10 percent
disabling effective from May 1970 and his right fibula 
fracture residuals as noncompensably disabling effective from 
May 1970.  

On a VA examination in June 1975, the veteran reported that 
he continued to have sharp pain on the right side of his 
chest and that he experiences right ankle pain in rainy damp 
weather.  Physical examination showed no deformity or 
limitation of motion of the right ankle and no swelling.  A 
scar was noted on the posterior right chest and it was 
indicated that the area is nontender with no limitation of 
motion in the left or right shoulder.  An X-ray was 
interpreted to reveal small metallic fragments in the soft 
tissues of the back, to the right of the midline.  

On his most recent VA examination in December 2001, the 
veteran informed his examiner that he had never sought 
medical attention for either his right posterior chest injury 
or for the injury to his right fibula.  On physical 
examination of the right posterior chest, it was noted that 
the veteran did not report constant pain in this area but did 
report a stabbing pain that occurs approximately 20 or 
greater times per day that makes him sit bolt upright.  He 
added that he has not had any residuals of this injury until 
approximately 4 to 5 years ago when he began experiencing 
this type of pain.  The veteran's quantified his pain as 
8/10.  The veteran denied any inability to move or to be 
restricted in his movements in any way and said he did not 
take any medication for his shell fragment wound residuals.  
He furthermore denied any flareups of these injuries.  He 
said that occasionally he would be awakened at night by a 
stabbing pain related to his right posterior chest wound 
injury but this not happen on a consistent or even frequent 
basis.  He further noted that this did not interfere with any 
of his activities of daily living and that his wound had 
remained intact without ulceration or abscess all these 
years.  With respect to his right fibula, the veteran 
reported a fracture injury and said that the ankle will lock 
up although he had not fallen as yet as he has been able to 
catch himself.  He said that when he awakens in the morning, 
he has pain that he quantifies as 5/10 in the ankle and added 
that it takes approximately 2 or 3 minutes to limber up.  He 
also said that he experiences stiffness every time he is 
sitting for a period of time.  He also said that he has 
increased pain in the area of the right fibula when it is 
cold or rainy.  He also stated that his leg had been 
reinjured approximately seven years ago during a mugging and 
that his right leg was fractured again.  At that time, he 
reported it was surgically repaired with a plate.  On 
physical examination, the examiner noted that there is less 
than a 1-centimeter circular-type barely visible scar in the 
right flank, which the veteran stated, was the origination 
point of his stabbing pain.  The scar was nonadherent to the 
underlying structures.  It was, however, mildly tender on 
palpation.  The texture was smooth, not ulcerated and not 
elevated or depressed.  There was no apparent tissue loss.  
There was also no inflammation, edema or keloid formation.  
The color of the scar was described as similar to his normal 
skin and there was no disfigurement.  There was also no 
muscle mass loss apparent in that area and no paravertebral 
muscle spasms noted.  

With respect to the right upper arm shell fragment wound 
residuals, the veteran's examiner noted that the veteran's 
right shoulder joint was cool to touch but there was no pain 
on palpation.  The bony prominences were grossly intact.  The 
right shoulder forward flexion was to 180 degrees and 
shoulder abduction was to 180 degrees.  Internal rotation was 
to 90 degrees and external rotation was to 90 degrees.  Grip 
strength in the right upper extremity was 4.5/5.  Finger to 
thumb grip was strong and there was no visible scarring.  The 
examiner stated that he was unable to visualize residual 
shrapnel even when pointed out by the veteran.  There was no 
muscle loss, no tissue loss and no atrophy of the muscular.  
Examination of the right leg showed the ankle to be cool to 
touch and bony prominences to be in gross alignment.  There 
was no pain on palpation of the ankle joint and no swelling, 
erythema or increased temperature.  There was a 7.5-
centimeter linear scar traversing the lateral layers.  There 
was no pain on palpation and the scar was not depressed or 
elevated nor adherent to the underlying structures.  The foot 
was slightly cool to touch and toe was slightly cool to 
touch.  Dorsiflexion of the ankle was to 10 degrees and 
plantar flexion was to 45 degrees.  Ankle rotation was 
slightly restricted.  The veteran's gait was steady with no 
limp apparent on the right and tandem walking was also 
steady.  The examiner noted that the veteran's scarring was 
from his second surgery and that there was no residual 
scarring from his inservice fracture.  

An X-ray of the thoracic spine showed three small metallic 
bodies within the soft tissue of the right lower thoracic 
back area.  There was no evidence of fracture, subluxation or 
dislocation of the visualized thoracic spine.  An X-ray of 
the right humerus revealed no evidence of fracture or 
dislocation of the right humerus.  There were several 
metallic foreign bodies noted within the soft tissues of the 
right humerus.  An X-ray of the right ankle was interpreted 
to reveal no evidence of recent fracture or dislocation.  An 
old healed fracture of the distal shaft of the right fibula 
with mild residual deformity was noted as well as a small 
spur at the posteroinferior margin of the right calcaneus and 
slight ossification of the Achilles tendon insertion at the 
posterior margin of the right calcaneus.  

At a personal hearing in August 2001, the veteran complained 
of increasing pain in his back that had been progressing for 
years.  He described the pain as sharp in nature and said 
that he treated it with over-the-counter medications to 
include primarily aspirin, Tylenol and Motrin.  He stated 
that occasionally his leg will lock up and does not want to 
bend and that he has leg pain frequently which he needs to 
walk off.  He reported that he had not had any private and/or 
VA treatment for his service-connected disability since 
service.  He also described right arm pain, which he says 
occurs once in a while and is influenced by weather.  

Analysis

Under the applicable criteria, evaluations are determined by 
the application of a schedule of ratings, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is a primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. §§ 4.2, 4.41 (2002), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, upon 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A.  Shell Fragment Wound of the Right Posterior Chest

The veteran's shell fragment wound of the right posterior 
chest is rated by the RO under the provisions of Diagnostic 
Codes 7804-5320 of VA's schedule for rating disabilities 
(rating schedule).  Hyphenated diagnostic codes are used when 
a rating under one code requires use of an additional 
diagnostic code to identify the basis for the evaluations 
assigned.  38 C.F.R. § 4.27 (2002).  The additional code is 
used after the hyphen.  Id.  The hyphenated diagnostic code 
used in this case by the RO indicates that the shell fragment 
wound scar (identified by Diagnostic Code 7804) is the 
service-connected disorder and impairment of Muscle Group XX 
(muscles of the spine) is the residual condition.  Under 
Diagnostic Code 5320, a noncompensable evaluation is 
warranted for slight injury to Muscle Group XX (cervical and 
thoracic region of the spinal muscles).  A 10 percent 
evaluation requires moderate injury.  A 30 percent evaluation 
is warranted for moderately severe injury.  

A slight disability of muscles is contemplated when there is 
a simple wound of muscles without debridement or infection.  
The medical history will reflect brief treatment and a return 
to duty, with good functional results after healing.  
Objective findings will include minimal or no scarring, no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or retained muscle fragments in the 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is 
service department record or otherwise evidence of inservice 
treatment for the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of the missile through muscle tissue.  There is 
some loss of deep fasciae or muscle substance or impairment 
of muscle tonus and loss of power or lower threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small, high velocity missile or large low velocity missile, 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fasciae, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold or fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

The veteran's service medical records do not fully document 
the nature of the veteran's right posterior chest wound or 
the nature of the evaluation and treatment rendered to him in 
service for this injury.  VA examination immediately after 
service did not show that the chest wound involved bony 
injury or muscle loss.  The track of the shell fragments was 
relatively short.  This conclusion is based on VA X-ray 
evidence of small metallic fragments in the soft tissue of 
the back in the right lower thoracic area.  There is no 
indication that there was an explosive effect related to this 
injury.  Recent VA examination revealed no evidence of tissue 
and/or muscle loss or functional impairment to the thoracic 
spine related to the service-connected injury and the veteran 
has not testified otherwise.  In essence, there is no 
evidence of a moderately severe disability with loss of 
muscle substance or strength.  Therefore, the Board finds 
that a rating in excess of the currently assigned 10 percent 
for injury to Muscle Group XX is not warranted.  

B.  Shell Fragment Wound of the Right Upper Arm

The veteran's right upper arm disability is currently 
evaluated as noncompensably disabling under Diagnostic 
Code 5303 of the rating schedule, reflecting slight injury to 
Muscle Group III.  A 20 percent rating requires moderate 
injury.  A moderately severe injury of the right upper 
extremity supports a 30 percent evaluation.  

The evidence indicates that the veteran's right upper arm 
shrapnel wound injury resulted in no significant residuals.  
On VA examination in December 2001, his right arm was 
essentially asymptomatic.  While the veteran had X-ray 
evidence of several small metallic fragments in the soft 
tissue of the humerus, there was no muscle or tissue loss 
shown and no muscle atrophy.  As well, there was no 
associated visible scarring observed by his VA examiner.  The 
veteran himself admitted that his right arm presented no 
restrictions and movements and clinical findings did not 
demonstrate otherwise.  The veteran had full range of motion 
of the right arm and his grip strength was assessed as 4.5/5.  
In effect, more than slight injury to Muscle Group III is not 
demonstrated and thus no more than the current noncompensable 
rating is warranted for this disability.  

C.  Right Fibula Fracture Residuals

The RO has assigned a noncompensable evaluation for the 
veteran's service-connected residuals for a fracture of the 
right fibula pursuant to Diagnostic Code 5262 of the rating 
schedule.  Under that code, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
knee or ankle disability; a 20 percent evaluation is 
warranted where there is moderate knee or ankle disability.  
However, where the rating schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2002).  

While the veteran asserts that his right lower extremity 
disorder is more disabling than currently evaluated, the 
objective medical evidence does not support this assertion.  

Here we observe that there is no evidence of related 
treatment for the veteran's service-connected right fibula 
fracture residual since service and when examined by VA in 
December 2001, significant symptoms were not found.  Indeed, 
the VA examiner in December 2001 found no functional deficits 
exclusive of restriction in ankle rotation, which he 
characterized as "slight."  There were no objective findings 
of tenderness, weakness, incoordination, or pain on 
palpation.  X-ray evidence demonstrated good union of the 
fracture site and only mild residual deformity and small 
spurring were noted.  

In light of the paucity of abnormal findings on VA 
examination, impairment to the right fibula as a result of 
the veteran's service-connected fracture residuals have not 
been demonstrated.  Therefore, the Board is of the opinion 
that the veteran's overall disability does not support a 
compensable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5262.  

In reaching the decisions above, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  





ORDER

An increased evaluation for residuals of a shell fragment 
wound of the right posterior chest with retained metallic 
fragments is denied.  

A higher (compensable) initial evaluation for residuals of a 
shell fragment wound of the right upper arm with retained 
metallic fragments is denied.  

An increased (compensable) evaluation for residuals of a heel 
fracture of the distal end of the right fibula is denied.  



                       
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

